DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 15, drawn to a furnace, classified in F27D17/004.
II. Claims 7-14 and 16-17, drawn to a method for using a furnace, classified in F27D17/002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case product does not require the particulars of the method steps such as passing gas through the regenerators etc.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) the inventions have separate classifications.
(B) the inventions have a separate status in the art when they are classifiable together.
(C) the inventions require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Donald Black on 9/8/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-6 and 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-14 and 16-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mulholland (US Patent No. 1,941,411) in view of Adachi et al (JP2012086242A - machine translation attached).
Regarding claim 1:
	Mulholland teaches a furnace comprising at least two regenerators (20 and 21) each of which comprises; a first opening (19) that opens into the furnace, a second opening (29) that does not open into the furnace, a passageway that extends through the regenerator between the first and second openings and through which a gaseous stream can flow in either direction into one of said openings and out of the other of said openings, solid mass (28) which is capable of absorbing heat from a hot gaseous stream passing from the furnace through the passageway and which is capable of transferring heat absorbed by said mass to a gaseous stream passing through the passageway into the furnace, a partition (27 on the inner side of 20 and 21 and the space inbetween) between and connected to the first and second regenerators, comprising a first surface that is exposed to the passageway in the first regenerator (See figure 2), a second surface that is exposed to the passageway in the second regenerator (see figure 2), and top and bottom surfaces (see page 2, column 1, lines 53-55 where the regenerator is enclosed, implying surrounded on all sides including top and bottom surfaces). 
	Mulholland fails to disclose the partition is an interior void portion, and an inlet through which gas can be fed into said interior void portion from outside the regenerator.
	Adachi teaches a furnace with a steel refractory wall (3) surrounding a firebrick refractory wall (1a and 1b) similar to the refractory wall of the regenerator of Mulholland including an interior void portion (4a and 4b/portions where the gas from 6a and 6b enter), and an inlet (9a and 6b) through which gas can be fed into said interior void portion from outside the regenerator.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulholland with the teachings of Adachi to include a void and filling the void with gas in order to prevent leaking of gas through the firebrick refractory wall (see Adachi machine translation paragraphs 9-10 where a steel shell/gas impermeable shell was applied around the firebrick refractory material without a gap there were still issues with gas leakage due to the different rates of expansion of the steel and refractory material, where Adachi solves this by having a gap between the firebrick material and pressurizing this gap with additional gas).

Regarding claim 3:
	Mulholland modified above teaches wherein the second opening of said first regenerator and the second opening of said second regenerator are connected to a source of gaseous oxidant through a connection which can alternatingly provide said oxidant to one or the other of said second openings (see page 3, lines 34-42).

Regarding claim 15:
	Mulholland teaches a furnace comprising at least two regenerators (20 and 21) each of which comprises; a first opening (19) that opens into the furnace, a second opening (29) that does not open into the furnace, a passageway that extends through the regenerator between the first and second openings and through which a gaseous stream can flow in either direction into one of said openings and out of the other of said openings, solid mass (28) which is capable of absorbing heat from a hot gaseous stream passing from the furnace through the passageway and which is capable of transferring heat absorbed by said mass to a gaseous stream passing through the passageway into the furnace, a refractory wall (27) surrounding at least a portion of the exterior of the regenerator (see page 2, column 1, lines 53-55 where the regenerator is enclosed, implying surrounded on all sides), and a top surface and a bottom surface which together with the refractory wall and the exterior of the regenerator define a portion (see figure 2). 
	Mulholland fails to disclose the portion is an interior void portion, and an inlet through which gas can be fed into said interior void portion from outside the regenerator.
	Adachi teaches a furnace with a steel refractory wall (3) surrounding a firebrick refractory wall (1a and 1b) similar to the refractory wall of the regenerator of Mulholland including an interior void portion (4a and 4b/portions where the gas from 6a and 6b enter), and an inlet (9a and 6b) through which gas can be fed into said interior void portion from outside the regenerator.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulholland with the teachings of Adachi to include a void and filling the void with gas in order to prevent leaking of gas through the firebrick refractory wall (see Adachi machine translation paragraphs 9-10 where a steel shell/gas impermeable shell was applied around the firebrick refractory material without a gap there were still issues with gas leakage due to the different rates of expansion of the steel and refractory material, where Adachi solves this by having a gap between the firebrick material and pressurizing this gap with additional gas).

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mulholland in view of Adachi as applied to claim 1 above, and further in view of Kobayashi
Regarding claim 2:
	Mulholland discloses all of the above except wherein the second opening of said first regenerator and the second opening of said second regenerator are connected to a source of gaseous fuel through a connection which can alternatingly provide said fuel to one or the other of said second openings
	Kobayashi teaches a regenerator furnace similar to Mulholland including feeding the fuel (CH4 in figure 1) to the regenerator before being sent to the furnace.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulholland with the teachings of Kobayashi to include having the fuel be preheated in the regenerator instead of the oxygen as this is a simple substitution well known throughout the art to be equivalents and interchangeable.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mulholland in view of Adachi as applied to claim 1 above, and further in view of Kobayashi (US Patent No. 5,921,771 hereinafter ‘771).
Regarding claims 5-6:
	Mulholland discloses all of the above except temperature and pressure sensors on the gas feed line.
	‘771 teaches a regenerator furnace (10) similar to Mulholland including temperature and pressure sensors for each monitored point as required (see column 3, lines 7-9).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulholland with the teachings of ‘771 to include temperature and pressure sensors at the inlet to the void space in order to properly assess the pressure and temperature within that space to ensure no cracks or excessively high temperatures develop.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zucchelli (US PG Pub. No. 2012/0021367)
Richards (US Patent No. 4,487,621)	Rapson et al (US Patent No. 3,311,362)	Hall (US Patent No. 2,795,409)
Machlet (US Patent No. 2,224,404)
Scott (US Patent No. 2,175,922)
Trinks (US Patent No. 1,342,074)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762